Citation Nr: 1705353	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral pes planus.

2.  Entitlement to service connection for a back disorder, including scoliosis. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to panic disorder with unspecified depressive disorder.

4.  Entitlement to an effective date prior to April 10, 2015, the award of service connection for panic disorder with unspecified depressive disorder.

5.  Entitlement to an initial rating in excess of 50 percent for panic disorder with unspecified depressive disorder.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in Atlanta, Georgia.  

The Veteran has separately filed an additional claim pertaining to his bilateral feet.  Thus, the Board has recharacterized the claim pertaining to pes planus given the recent denial, and not appealed, claim of service connection for plantar fasciitis.  

The issues pertaining to sleep apnea, back disorder, and panic disorder, with unspecified depressive disorder, are addressed in the remand portion of the decision below. 


FINDING OF FACT

The Veteran's preexisting bilateral pes planus did not increase in disability during active service, and was not aggravated thereby. 


CONCLUSION OF LAW

A preexisting bilateral pes planus disorder was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

The Veteran seeks entitlement to service connection for bilateral pes planus.  At the outset, the claim was originally denied by the RO in August 2007.  The Veteran did not appeal the decision and filed a claim to reopen in May 2010.  In January 2015, the Board found the record raised a concern as to whether the August 2007 rating decision contained clear and unmistakable error (CUE) with respect to the claim of service connection for pes planus since the RO failed to acknowledge that pes planus was noted on the induction examination.  The Board recognizing the matter of whether there was CUE in the August 2007 rating decision had to first be addressed, as it went to the finality of the 2007 decision, referred the matter to the RO for adjudication.  This was completed in the July 2015 supplemental statement of the case.   

The RO determined that although the decision failed to acknowledge pes planus on the 1978 service entrance examination and provide consideration of service connection on the basis of aggravation, the omission did not give rise to the level of CUE as it was harmless error.  The RO then confirmed the prior denial.  The Board agrees as there is a higher burden placed on the Veteran in the matter of a pre-existing disability, i.e. the burden of showing that there was an increase in pre-existing disability during service to establish the presumption of aggravation.  In December 2015, since the RO did not note the diagnosis of pre-existing pes planus, and the theory of entitlement to service connection on an aggravation basis were not considered in the August 2007 rating, the Board found that VA received new and material to reopen the claim and consider it on a de novo basis.  The matter was then remanded for further development.  Having been completed, the Board now undertakes de novo review of the claim.   

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C. F. R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe, 7 Vet. App. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that bilateral pes planus was noted upon entry into service.  The examiner who conducted the September 1978 induction examinations noted moderate pes planus, which was asymptomatic.  The Board finds that because the bilateral pes planus was recorded on the Veteran's entrance examination, that the condition of bilateral pes planus, although not symptomatic at the time, was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304 (b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his bilateral pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

The Veteran served on active duty from February 1979 to February 1983.  Service treatment records indicate that a September 1978 induction examination noted asymptomatic, moderate pes planus.  The Veteran reported no foot trouble on the corresponding medical history report.  There were no complaints or treatment pertaining to the Veteran's feet during his period of active service.  Thereafter, the Veteran reported no foot trouble on his December 1982 separation report of medical history and the corresponding separation physical examination showed his feet were evaluated as normal.  

Post-service records include VA outpatient treatment records noting complaints of bilateral foot pain, beginning in 2006, approximately 23 years after the Veteran's discharge from service.  The Board acknowledges the Veteran indicated that he had foot pain for years, but there is no documentary evidence to support the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (finding that time elapsed prior to initial documented complaint can be considered as evidence against the claim).  Further, the Veteran was also treated for posterior tibialis tendonitis and there notations that he had heel spurs.  Posterior tibialis tendonitis and heel spurs were not shown in service nor has the Veteran asserted they are related to service, as his assertions have continually focused on his diagnosed bilateral pes planus.

Post-service records also include an October 1983 VA examination that was negative for foot complaints.  After reviewing the record and examining the Veteran, in March 2016, a VA examiner opined bilateral pes planus was not incurred in service as the condition preexisted service since it was noted on the service entrance examination.  The examiner further found that the pre-existing moderate pes planus was not aggravated beyond the natural progression of the disease by an in-service event, injury, or illness.  The examiner found the service treatment records were silent for complaints of foot pain or evaluation of the feet while on active duty.  The examiner further indicated that the separation examination revealed the Veteran reported no foot trouble and no specific diagnosis involving the feet was rendered.  The examiner noted the approximately 24 year gap in treatment for his feet after his discharge from service.  The examiner also discussed entries contained in the outpatient records showing treatment for pes planus, tibialis tendonitis, and heel spurs.  The examiner stated of particular note was a June 2014 entry showing the Veteran was following up for his bilateral flatfoot deformity and that he used shoe inserts, worked full time as a janitor, and was getting along fairly well.  The examiner then concluded that based on all this evidence, it was "less likely as not" that the Veteran's preexisting bilateral pes planus was aggravated permanently beyond natural progression of the condition by his active service.  The Board accepts this evidence as the most probative evidence on this issue.  Further, there is no probative evidence of record to the contrary.
     
The Board concludes that the Veteran has not met his burden of demonstrating an increase of his preexisting bilateral pes planus in service.  Thus, the disability is not presumed to have been aggravated during service.  Horn, 25 Vet. App. at 234; 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

During his November 2012 hearing before the Board, the Veteran asserted that his military boots caused the flatness in his feet and that he treated pain with aspirin.  Though the Veteran's statements as to pain are competent evidence as to the report of in-service symptoms, his statements as to whether his preexisting bilateral flat feet disorder was aggravated during service are not competent evidence, as this finding requires medical expertise.  The Veteran has not shown that he has the medical training or experience in medical matters to make such a finding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for a bilateral pes planus is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a bilateral pes planus is denied.



	
	(CONTINUED ON NEXT PAGE)

REMAND

Since the February 2015 examination was completed, service connection was awarded for panic disorder and the Veteran has advanced a new theory of entitlement for his claim of service connection for sleep apnea.  Specifically, he now asserts that sleep apnea is secondary to his service-connected panic disorder.  To support his claim, the Veteran submitted a private opinion from Dr. H. J., which indicated that sleep apnea was aggravated by his depressive disorder and that depressive disorder was aggravated by his sleep apnea and there was "significant co-morbidity" between the two disorders.  As it currently stands, the February 2015 VA opinion is not adequate for the purpose of determining service connection on a secondary basis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the private opinion does not sufficiently addresses the matter of secondary causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 
22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

In December 2015, the Board remanded the claim of service connection for a back disorder to obtain a new VA examination that addressed etiology.  Notably, the examiner was asked to determine whether any currently or previously diagnosed back or spine disorder, including scoliosis, was a congenital defect, and if so whether there was any superimposed disorder during the Veteran's active duty.  If any currently or previously diagnosed back or spine disorder was deemed to be a congenital or developmental disease, the examiner was then to opine whether it was aggravated beyond its natural course by the Veteran's active duty.  Finally, the examiner was asked to determine whether any currently or previously diagnosed back or spine disorder, including thoracic scoliosis, was related to the Veteran's active duty.  The requested opinion was rendered in January 2016; however, it is insufficient.  The examiner indicated that a review of service treatment records was not reflective of a previous diagnosis of scoliosis, which is inaccurate.  A December 1982 chest x-ray revealed upper thoracic scoliosis, which was convex to the left.  The examiner further stated that the Veteran did not currently have a diagnosis of scoliosis as evidenced by x-rays dated in October 2008 and February 2015 but no mention was of the June 2006 x-ray showing mild idiopathic dextroscoliosis of the lower thoracic spine.  These oversights render the opinion inadequate.  Barr, 21 Vet. App. at 312.  Given the inadequacies in the medical opinions of record, a remand is warranted in order to obtain addendum opinions that address the questions delineated below. 

A May 2016 rating decision granted service connection for panic disorder with unspecified depressive disorder and assigned a 50 percent rating effective April 10, 2015.  In June 2016, the Veteran submitted a notice of disagreement with the May 2016 RO decision.  Specifically, the Veteran disagreed with the effective date of the award of service connection and the initial rating assigned.  The RO has yet to responsively issue a statement of the case on those issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matters for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an effective date prior to April 10, 2015, for the award of service connection and an initial rating in excess of 50 percent for panic disorder with unspecified depressive disorder.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Accordingly, the case is remanded for the following action:

1.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the February 2015 VA examination.  If the 2015 examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claims file must be reviewed by the examiner.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether the Veteran's sleep apnea is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected panic disorder, with an unspecified depressive disorder.  In rendering this opinion, the examiner must specifically discuss the July 2016 private opinion from Dr. H.J., which indicated that sleep apnea was aggravated by the Veteran's depressive disorder and that the depressive disorder was aggravated by his sleep apnea and there was "significant co-morbidity" between the two disorders.  The examiner must also discuss lay statements from the Veteran, concerning the commencement and duration of his sleep apnea symptomatology.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  If available to provide still further comment, the RO must obtain an addendum opinion from the examiner who rendered the January 2016 VA back opinion.  If the 2016 examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claims file must be reviewed by the examiner.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to

a) Is upper thoracic scoliosis, shown on an in-service December 1982 chest x-ray, a congenital or developmental defect?  If so, was there any superimposed disorder during the Veteran's active duty?

b) Is upper thoracic scoliosis, shown on an in-service December 1982 chest x-ray, a congenital or developmental disease?  If so, was it aggravated beyond the natural progression of the disease by the Veteran's active duty?

c) Whether any currently or previously diagnosed back or spine disorder, including mild degenerative disc disease and mild idiopathic dextroscoliosis of the lower thoracic spine shown on x-ray in June 2006, is incurred in, due to, or otherwise related to the Veteran's active duty.  In answering this question, the examiner must also comment on the in-service December 1982 chest x-ray showing upper thoracic scoliosis.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims of service connection for sleep apnea, to include on a secondary causation basis, and back disorder, including scoliosis, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issues of earlier effective date for the award of service connection for panic disorder with unspecified depressive disorder and an initial rating in excess of 50 percent, is necessary.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects the appeal as to these issues, the issues must be returned to the Board for appellate review, if otherwise in order.
	
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


